Citation Nr: 0322520	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to February 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.  A notice of 
disagreement was received in August 2001, a statement of the 
case was issued in April 2002, and a substantive appeal was 
received in May 2002.  


REMAND

The record shows that the veteran underwent VA examination in 
connection with her claim in October 2002.  The report 
reveals that the examination was comprehensive in nature and 
addressed both her left ankle and back disabilities.  
However, when asked if the remaining functions as to balance 
and propulsion of either lower extremity would be equally 
well served by a hypothetical amputation with use of a 
suitable prosthesis, the examiner replied "...there would not 
be any improvement of function with amputation."  This 
comment is unclear and does not appear to offer the medical 
guidance necessary to determine whether the veteran's 
service-connected disabilities result in the loss or 
permanent loss of use of one or both feet.  See generally 38 
C.F.R. §§ 3.350, 3.808 (2002).  

In view of the documented severity of the veteran's 
disabilities and the unclear response to the above medical 
question, the Board believes further action is necessary to 
allow for informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should forward the claims file 
to the same examiner who conducted the 
October 2, 2002, examination (Belk 
Troutman, M.D.) and request that he 
review the claims file and his 
examination report and clearly indicated 
whether the remaining functions as to 
balance and propulsion of either lower 
extremity would be equally well served by 
a hypothetical amputation with use of a 
suitable prosthesis.  If Dr. Troutman is 
no longer available, the RO should 
schedule the veteran for another 
examination with the claims file made 
available to the new examiner for review.  
All clinical findings resulting from any 
new examination should be clearly 
reported, and the new examiner should be 
asked to offer an opinion as to whether 
the remaining functions as to balance and 
propulsion of either lower extremity 
would be equally well served by a 
hypothetical amputation with use of a 
suitable prosthesis. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If the benefit sought 
is/are not granted in full, the veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




